Citation Nr: 1035479	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  10-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This decision, in pertinent part, denied service 
connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The service treatment records show some hearing loss at 
discharge from service at 500 Hertz; however, there is a lack of 
competent evidence that the Veteran has right ear hearing loss 
disability for VA purposes since service discharge.

3.  The service treatment records show that the Veteran had some 
hearing loss in his left ear at 4000 Hertz at entrance into 
service and that he met the criteria for a left ear hearing loss 
disability for VA purposes at that threshold at discharge from 
service.  However, there is a lack of competent evidence that the 
Veteran has left ear hearing loss disability for VA purposes 
since service discharge.

4.  The evidence of record does not demonstrate the Veteran has 
competent evidence of current tinnitus or, alternatively, there 
is a lack of competent evidence of a nexus between post service 
ringing in the ears and service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, and incurrence of an organic disease of the nervous 
system (sensorineural hearing loss) is not presumed.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in January 2009.  The letter informed the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service medical records and private 
medical records have been obtained and associated with the claims 
file.  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and duty to 
assist and notification provisions of the VCAA have been 
fulfilled.

Further, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice to these 
matters was provided in January 2009.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  

Additionally, evidence of record indicates that the Veteran is 
incarcerated in a state correctional facility.  The duty to 
assist incarcerated Veterans requires VA to tailor its assistance 
to meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration given 
to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 
8 Vet. App. 185, 191 (1995); Hager, J., "VA's Duty to Assist 
Incarcerated Veterans," 1 Vet. L. Rev. 231 (2009).  This will be 
discussed in more detail below.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and an 
organic disease of the nervous system (sensorineural hearing 
loss), although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran 
does not have a hearing loss disability for VA compensation 
purposes recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria of 38 
C.F.R. § 3.385 and the evidence links the present hearing loss to 
active service.  Id. at 158.  The threshold for normal hearing is 
0 to 20 decibels.  Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
 Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley, 5 Vet. App. at 159.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim.  The Board recognizes 
the effort the RO made to schedule the Veteran for an appropriate 
examination to determine whether he currently has hearing loss to 
an extent recognized as a disability for VA purposes.  The 
evidence of record indicates that the Veteran missed a VA 
examination scheduled in February 2009.  In a letter received by 
the RO in March 2009, the Veteran explained that he was 
incarcerated and any VA appointments must be made available 
through the correctional facility. 

While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release a 
Veteran so that VA can provide him the necessary examination at 
the closest VA medical facility, VA's duty to assist an 
incarcerated Veteran extends to arranging for adequate evaluation 
within the prison facility, or if unable to do so, having him 
examined by a fee-basis physician or requiring a VA physician to 
examine him.  See Bolton, 8 Vet. App. at 191.  In this case, the 
Board notes an undated VA Medical Center note which reported that 
the Nashville VA Medical Center did not have a fee-base physician 
willing to travel to the prison facility to conduct the VA audio 
examination.  Additionally, an undated correspondence from the 
Green River Correctional Complex (GRCC) medical department 
reported the inability to conduct an examination for the 
Nashville VA Medical Center due to lack of the requisite medical 
staffing requirements.  The Board concludes that a VA examination 
cannot be provided at this time.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available evidence is sufficient for an 
adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2009). 

Factual Background

The Veteran's DD-214 reflects that he served as an Aircraft 
Maintenance Specialist in the Air Force.  

A February 1972 enlistment examination reported normal clinical 
evaluation of the ears.  An enlistment audiogram revealed pure 
tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
10
N/A
10
LEFT
20
15
10
N/A
30


A June 1975 reference audiogram examiner indicated that the 
Veteran had last been exposed to jet noise in February 1975.  The 
examiner noted that the Veteran had been issued earplugs and the 
Veteran's personal ear protection was satisfactory.  A reference 
audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
15
5
LEFT
25
25
15
20
35

A March 1976 separation examination reported normal clinical 
evaluation of the ears.  A separation audiogram revealed pure 
tone thresholds, in decibels, as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
10
10
10
30
40

In an undated health history record from the Kentucky Department 
of Corrections, the Veteran indicated that he had "bad" 
hearing.

In a September 2002 GRCC treatment note, the Veteran reported to 
sick call with complaints of ringing in both of his ears and 
right ear pain.  

In a March 2003 GRCC treatment note, the Veteran presented to 
sick call with right ear pain and aches.  He reported right ear 
drainage and stated that he heard "crickets."  A subsequent 
March 2003 GRCC treatment note indicated the Veteran's ears were 
irrigated and his ears remained unclear.

A July 2003 GRCC treatment note reported the Veteran had 
difficulty hearing and noted redness to the left ear canal.  
Another July 2003 GRCC treatment note indicated that the Veteran 
complained of hearing loss and sinus congestion.  Hearing loss 
secondary to chronic infection/upper respiratory infection was 
diagnosed.

September 2006, October 2006, December 2006, and March 2007 
Kentucky Department of Corrections treatment notes showed the 
Veteran experienced left ear pain and right ear pain and 
drainage.  He was treated with antibiotics and hydrogen peroxide 
rinses.

A June 2007 Kentucky Department of Corrections treatment note 
indicated that the Veteran had a history of chronic ear 
infections.  The examiner noted green exudate and redness to the 
right ear canal and prescribed antibiotics and hydrogen peroxide.  

Another June 2007 Kentucky Department of Corrections examiner, E. 
B., M.D., diagnosed the Veteran with a chronic Eustachian tube 
dysfunction and indicated that the cause was unknown.  During the 
subjective examination, the Veteran stated he took a prescribed 
round of antibiotics and hydrogen peroxide for his ongoing right 
ear problem which improved his condition, but the Veteran 
complained of hearing "like in a barrel."  The examining doctor 
noted that the Veteran's right ear canal was normal and stated 
that the Veteran could do a good modified valsalva which helped 
his right ear hearing.  Dr. B. further indicated plans to perform 
a hearing test in the future, once the Veteran's ears seemed to 
improve for a month or so.  

Treatment notes dated September 2007, November 2007, March 2008, 
and September 2008 from the Kentucky Department of Corrections 
show the Veteran complained of right ear drainage and discomfort.

A November 2007 Kentucky Department of Corrections treatment note 
reported that the Veteran had abnormal ears.  Dr. B. indicated 
that the Veteran's right ear had distorted features with some 
moist whitish-grey debris, but noted there was no sign of fungus 
or foreign bodies within the ear.

A September 2008 Kentucky Department of Corrections treatment 
note indicated the Veteran presented with draining ears and 
occasional pain.  The Veteran's right ear had a lot of thin 
cerumen and positive results occurred when his ears were flushed.  
The Veteran verbalized relief of fullness and thought he could 
hear better.

In the Veteran's December 2008 claim, he stated he believed that 
his hearing loss and tinnitus were a result of being exposed to 
jet noise for long periods of time while in service.  The Veteran 
discussed hunting at an early age and hunting after service.  He 
stated that his hearing was not the same when hunting after his 
period of service.  Additionally, the Veteran reported that his 
ability to hear high pitched sounds was gone.  He related that in 
the late 1970s or early 1980s, he could not hear a police whistle 
on television.  Further, the Veteran stated that sometime in the 
mid- to late-1980s, a background noise or buzz sound pervaded his 
hearing.

In a February 2010 statement, the Veteran related that he also 
stood fireguard duty while in service.  The Veteran reported that 
his military occupation specialty and fireguard duties caused him 
to come into close contact with jet aircraft engines, water 
injection systems, and power units.  

In the Veteran's June 2010 VA Form 9, Appeal to the Board, the 
Veteran stated his work included presence on the flight line 
supporting bombing missions by KC-135s in Southeast Asia through 
refueling and maintenance.  The Veteran further reported that 
hearing protection gear wore out, was broken or missing, and was 
not the first priority while performing his duties on the flight 
line.  He believed his work on the flight line was the primary 
cause of his claimed hearing loss and tinnitus.  The Veteran also 
described his claimed hearing and tinnitus conditions as 
worsening and stated that he had improvised and resorted to 
reading lips.

Analysis

Right Ear

The Board finds that service connection for right ear hearing 
loss is not warranted.  Specifically, the Board concludes that 
the preponderance of the evidence is against a finding that the 
Veteran has a current right ear hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  The service treatment records 
show an elevated hearing loss at discharge from service at 500 
Hertz, which was 25 decibels.  The other thresholds showed normal 
hearing.  See Hensley, 5 Vet. App. at 157 (threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  The discharge 
examination, however, does not show evidence of a right ear 
hearing loss disability for VA purposes during service.  See 
38 C.F.R. § 3.385.

The Board is aware that the Veteran has not been able to be 
afforded the opportunity for a current audiogram to determine 
whether his hearing loss levels meet the criteria of 38 C.F.R. 
§ 3.385.  While post-service records show findings of hearing 
loss, without audiogram findings, there is no way to tell whether 
the Veteran has a current hearing loss disability for VA 
purposes, which is a requirement in order for service connection 
for hearing loss to be awarded.  See id.  The Board has already 
explained the reasons VA is unable to provide the Veteran with an 
examination. 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110, 1131.  
Thus, where, as here, there is a lack of competent and persuasive 
medical evidence to establish that the Veteran has right ear 
hearing loss disability for VA purposes, there can be no valid 
claim for service connection.   See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service connection 
for a right ear hearing disability must be denied, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.

The Board has considered the assertions of the Veteran, as 
discussed above.  To whatever extent he attempts to support the 
claim for service connection for hearing loss on the basis of his 
assertions, alone, this evidence must fail.  As indicated above, 
the claim for service connection for hearing loss disability 
turns on the medical matter of current disability that meets the 
requirements of 38 C.F.R. § 3.385.  Thus, even if the Board 
accepted that the Veteran has some sort of current hearing loss, 
there is no competent evidence that any hearing loss meets the VA 
requirements.  Hence, the lay assertions in this regard have no 
probative value.  

Left Ear

The Board finds that service connection for left ear hearing loss 
is not warranted.  Specifically, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran has a current left ear hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  

Unlike the right ear, service treatment records show that he had 
some hearing loss at entrance into service in the left ear at 
4000 Hertz.  Specifically, his puretone threshold was at 30 
decibels, which indicates some hearing loss.  By the time he was 
discharged from service, that puretone threshold had gone to 40 
decibels, which meets the criteria for a left ear hearing loss 
disability for VA purposes.  See id.  While such facts could 
indicate either that the Veteran's left ear hearing loss was 
incurred or aggravated during service, the problem is that there 
is no competent evidence that the Veteran has a current left ear 
hearing loss disability for VA purposes.  Id.  In other words, 
without current audiogram findings, there is no way to tell 
whether the Veteran developed chronic left ear hearing loss 
disability in service or, if it pre-existed service, whether such 
hearing loss at discharge was a temporary or permanent 
aggravation.  As discussed above, right now, it is not possible 
for VA to provide the Veteran with an audiogram.  Thus, without 
the necessary information, the Board cannot make an informed 
decision about whether the Veteran has a current left ear hearing 
loss disability as required by the provisions of 38 C.F.R. 
§ 3.385.

As stated above, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110, 
1131.  Thus, where, as here, there is a lack of competent and 
persuasive medical evidence to establish that the Veteran has 
right ear hearing loss disability for VA purposes, there can be 
no valid claim for service connection.   See Gilpin, 155 F. 3d 
1353; Brammer, 3 Vet. App. at 225.  In the instant case, the 
claim for service connection for a left ear hearing disability 
must be denied, because the first essential criterion for a grant 
of service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not been 
met.

While stated above regarding the right ear hearing loss 
disability claim, the Board will repeat it here as to the left 
ear hearing loss disability claim.  The Board has considered the 
assertions of the Veteran, as discussed above.  To whatever 
extent he attempts to support the claim for service connection 
for hearing loss on the basis of his assertions, alone, this 
evidence must fail.  As indicated above, the claim for service 
connection for hearing loss disability turns on the medical 
matter of current disability that meets the requirements of 
38 C.F.R. § 3.385.  Thus, even if the Board accepted that the 
Veteran has some sort of current hearing loss, there is no 
competent evidence that any hearing loss meets the VA 
requirements.  Hence, the lay assertions in this regard have no 
probative value.  



Tinnitus

The Board finds that service connection for tinnitus is not 
warranted.  Specifically, like the claims for service connection 
for right and left ear hearing loss, the Board finds there is no 
competent evidence of a current disability of tinnitus.  

The medical records show that the Veteran complained of ringing 
in the ears in September 2002 and hearing crickets in March 2003.  
Neither time did the examiner enter a diagnosis of tinnitus.  
Thus, there is a lack of evidence of current disability.

However, even assuming that the Veteran's claim of having ringing 
in the ears can meet the requirement of a current disability, the 
Board finds that the preponderance of the evidence is against a 
finding that it is due to service.  For example, the first 
documented complaint of ringing in the ears was in 2002-more 
than 25 years following service discharge.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

The Veteran contends that the noise exposure he had in service 
caused his current tinnitus disability.  As discussed above, in 
the Veteran's December 2008 statement, he reported that sometime 
in the mid to late 1980s he began hearing background noise or a 
buzzing sound.  Such statement does not place the onset of 
tinnitus to service.  While the Veteran is competent to report 
when he began to hear ringing in his ears, he is not competent to 
state that ringing in the ears is a result of noise exposure in 
service, as that requires a medical opinion.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  

As discussed above, the Veteran was not provided a VA examination 
due to complications caused by his incarceration.  Whether the 
Board finds that there is no competent evidence of a current 
diagnosis of tinnitus or whether it finds that there is no 
competent evidence of a nexus between the post service ringing in 
the ears and service, the claim for service connection for 
tinnitus must be denied.  

Conclusion

Thus, the Board is unable to grant the Veteran's claims for 
service connection for hearing loss and tinnitus at this time.  
However, if the Veteran compiles medical evidence of current 
hearing loss that meets the criteria under the provisions of 
38 C.F.R. § 3.385 and competent evidence of tinnitus, he may 
submit this evidence to VA and re-open his claim.

For the foregoing reasons, the claims for service connection for 
bilateral hearing loss and tinnitus are denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for recurrent tinnitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


